 SINCLAIR & RUSH, INCSinclair& Rush,Inc.andTeamsters,Local UnionNo. 688,affiliated with International BrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers of America.Cases 14-CA-5195 and 14-RC-6179August 21, 1970DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY MEMBERS FANNING,MCCULLOCH,AND JENKINSOn April 22, 1970, Trial Examiner Thomas S.Wilson issued his Decision in the above-entitled case,finding that the Respondent had engaged in certainunfair labor practices within the meaning of theNational Labor Relations Act, as amended, and rec-ommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, theGeneral Counsel, Charging Party, and Respondentfiled exceptions to the Trial Examiner's Decision andsupporting briefs.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board has delegateditspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings are here-by affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in these cases and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner, with the following modifications:(1) During a conversation with leadman Springmey-er,Plant Supenntendant Ventimiglia commented,according to the credited testimony of Springmeyer,"If the union would get in there and if we go onstrike the company possibly would fold up. He saidthey don't know if they could afford a strike, theycouldn't charge their price demands to the pricesthey had to pay to the union scale and to the operators.If they would strike each time they wanted a raisethey probably couldn't afford to strike, they couldn'traise the price of their products."The Trial Examiner found that these remarks wereviolative of Section 8(a)(1).We do notagree.Rather,we regard such statementsas a legitimateeconomicprediction which does not exceed the boundaries offree speech protected by Section 8(c). Accordingly,we shall dismiss this allegation of the complaint.25(2)Although the Trial Examiner found thatRespondent had on a number of occasions engagedin conduct violative of Section 8(a)(1), he dismissedother statements made by Respondent's officials tovarious employees as "ordinary, passing-the-time-of-day conversations without intent to coerce ...."On examining these conversation, we reach a contraryconclusion.The record reveals that a few weeks prior to theelection, Foreman John Vickers asked employee Jarviswhat Jarvis thought "about the Union coming andthewhole thing in general." Then, each day fora week before the election, Vickers asked employeeHunt how he thought the election would go andhow he felt about the election. Further, on the Mondayfollowing the election, Vickers asked Hunt how hehad voted in the election. Employee McFadden alsotestified that Ventimiglia asked him five or six timeshow he felt about the Union. Again, Ventimigliaquestioned leadman Springmeyer several times as tohow the employees felt about the Union and theforthcoming election. Thereafter, Springmeyer did dis-cuss the Union and the election with his fellow night-shift employees and reported their sentiments backto Ventimiglia.The statements described above clearly constituteinstances of unlawful interrogation and must be con-sidered as additional violations of Section 8(a)(1),and we so find.(3)The Trial Examiner did not discuss in hisDecision the fact that Respondent posted a noticeapproximately 1 month after the election informingemployees that because the Union had filed chargesagainst it,Respondent was as a matter of law "...prevented from improving the wages, benefitsor other terms and conditions of employment untilsuch time as these legal proceedings end."Respondent's normal business practice was to grantwage increases on an individual basis every 3 monthsto employees who were performing well. Testimonywas offered that Respondent did not, in fact, discontin-ue granting such raises throughout the time periodin question. Nevertheless, by posting the above-quotednotice, Respondent misrepresented the applicable law.It is well established that during an organizationalcampaign an employer must decide whether or notto grant improvements in wages and benefits in thesame manner as it would absent the presence ofthe Union.' To announce that benefits will be withheldbecause the Union has filed unfair labor practicecharges against Respondent is coercion in violationof Section8(a)(1).2The May Department Stores Company,174 NLRB No 109Id, Dorn's Transportation Co,Inc., 168 NLRB No 68.185 NLRB No. 9 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the RecommendedOrder of the Trial Examiner, as modified below,and hereby orders that the Respondent, Sinclair &Rush, Inc., St. Louis, Missouri, its officers, agents,successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order, as here-in modified:1.Add the following as paragraph 1 (e) and reletterthe subsequent paragraph accordingly:"(e) Informing employees that legal proceedingsinitiated by the Union prevent improving wages, bene-fits, or other terms and conditions of employment."2.Add as the last paragraph in the Appendix:WE WILL NOT inform employees that legalproceedings initiated by theUnion preventimproving wages, benefits, or other terms andconditions of employment.It is further ordered that the election conductedherein on May 16, 1969, be, and it hereby is, setaside.[Direction of second election' omitted from publica-tion.]'In order to assure that all eligible voters may have the opportunityto be informed of the issues in the exercise of their statutory rightto vote,all parties to the election should have access to a list of votersand addresses which may be used to communicate with themExcelsiorUnderwear Inc.,156 NLRB 1236,N.L R B. v Wvman-GordonCompani394 U S 759 Accordingly, it is hereby directed that an election eligibilitylist,containing the names and addresses of all the eligible voters, mustbe filed by the Employer with the Regional Director for Region 14within 7 days after the date of issuance of the Notice of Second Electionby the Regional Director The Regional Director shall make the listavailable to all parties to the electionNo extension of time to filethis list shall be granted by the Regional Director except in extraordinarycircumstances Failure to comply with this requirement shall be groundsfor setting aside the election whenever proper objectionsare filedTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThomas S. Wilson, Trial Examiner: Upon a charge dulyfiled on July 15, 1969,' and thereafter amended on August5,by Teamsters, Local Union No 688, affiliated withInternational Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, hereinafter referredto as the Union or Charging Party, the General Counselof the National Labor Relations Board, herein referredto as the General Counsel' and the Board, respectively,by the Regional Director for Region 14, St. Louis, Missouri,issued its complaint dated September 3, 1969,against Sin-All dates herein are in the year 1969 unless otherwise specifiedThis term specifically includes the attorney appearing for the GeneralCounsel at the hearingclair & Rush,Inc., hereinafter referred to as the RespondentThe complaint alleged that Respondent had engaged inand was engaging in unfair labor practices affecting com-merce within the meaning of Sections 8(a)(1) and (5) and2(6) and(7) of the Labor-Management RelationsAct, 1947,as amended,herein referred to asthe Act.By order dated September 3 the Regional Director orderedthat the Union's Objections to the Conduct of the ElectioninRespondent's plant conducted by the Board on May16 be consolidated with the aforementioned complaint forthe purposes of hearing. The election had resulted in atie vote with two challenged ballots which would, of course,have affected the results of the election and which haveto be determined. In addition, the Union had objectedto the Respondent's conduct prior to the holding of saidelectionwith such conduct also having been alleged inthe aforementioned complaint as constituting interference,restraint,and coercion.Pursuant to notice a hearing thereon was held beforeme in St. Louis, Missouri, on November 17, 18, 19, and20, 1969. All parties appeared at the hearing, were represent-ed by counsel, and were afforded full opportunity to beheard,to produce and cross-examine witnesses, and tointroduce evidence material and pertinent to the issues.At the conclusion of the hearing, oral argument was waived.Briefs were received from General Counsel and Respondenton January 26, 1970.Upon the entire record in the case and from my observa-tion of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe complaint alleged, the answer admitted, and I there-fore find:Sinclair& Rush,Inc., is, and has been at all timesmaterial herein, a corporation duly organized under andexisting by virtue of the laws of the State of Missouri.At all times Respondent has maintained its principal officeand place of business in the city of St. Louis and StateofMissouri.Respondent is, and has been at all timesmaterial herein,engaged in the manufacture, sale, anddistribution of plastic products and related products. Duringthe year ending June 30, 1969, which period is representativeof its operations during all times material herein,Respond-ent, in the course and conduct of its business operations,manufactured, sold, and distributed at its St. Louis plantproducts valued in excess of $50,000, of which productsvalued in excess of $50,000 were shipped from said plantdirectly to points located outside the State of Missouri.Accordingly, I find that Respondent is now, and hasbeen at all times material herein,an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act. SINCLAIR & RUSH, INCII.THE UNION INVOLVEDTeamsters, Local Union No. 688, affiliated withInterna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America is a labor organization admit-ting to membership employees of Respondent.IIITHE UNFAIR LABOR PRACTICES AND OBJECTIONS TOTHE ELECTIONA TheBasic FactsSometime in March at the request of employee RayHunt, Plant Superintendent Ventimiglia' met with Huntand the rest of Respondent's employees in the plant. Thesubject of the meeting was the employees' request for higherwages.After hearing the request, Ventimiglia stated thathe would check with Respondent's officials and let theemployees know. Thereafter time went by but no wordcame from Ventimiglia or Respondent about the wagerequest.Becomingdiscouraged with the lack of results from themeeting,the employees began suggesting that they joina union.So on April 2 employees Ray Hunt and SteveMarler went to the office of the Union where they putthe facts before Organizer Michael F. Dunn. Dunn, whowas in a hurry to leave town, gave the employees someTeamsters authorization cards, told them that they neededamajority of the employees signed up, and closed theaudience.The next morning Hunt and Marler handed out theseauthorization cards to numerous employees as they foregath-ered for coffee before work at a nearby restaurant knownasHelen'sRestaurant.Thatevening at Hunt's requestemployee Ethel Carter took cards to a number of temporarilylaid-off female employees. By the evening of April 6, 24of Respondent's 40 employees had executed these unambigu-ous authorization cards which were then mailed to theUnion that evening and received by Dunn the morningof April 7.On April 7 Dunn and Teamsters Organizer WilliamChrostowski went to Respondent's plant, met with someunknown female in Respondent's office, and demandedrecognition of her orally without offering the executedauthorization cards. This individual informed them thatboth President George Sinclair and Wayne Rush, Respond-ent's vice president and treasurer, were out of town butthat she would let them know upon their return.Under date of April 8 Attorney Allan I.Berger asattorney for Respondent refused recognition on the groundthat Respondent had a "good-faith doubt" of the Union'smajority status and because of Respondent's distrust ofsuch cards because of "the way they are obtained, andthe purposes for which they are used." However Respondentstated that it was willing to cooperate in expediting aBoard representation election'At or about this time Ventimiglia had been promoted from theposition of foreman to that of plant superintendent by Respondent27Omitting here a substantial number of conversationsbetween management representatives and various employeeswhich occurred between that date and May 16, a representa-tion election was held on this latter date which resultedin a tievote with two challenged ballots- (1) that of JohnVickers challenged by the Union as a supervisor; and (2)that of Mitzi Carter challenged by Respondent as a nonem-ployee. The Union also objected to the election based uponthe aforementioned conversations which will be found anddiscussed in a later section of this Decision.B.TheChallengedBallots1. John VickersThroughout his testimony John Vickers referred to himselfas a "leadman." The employees referred to him as a"foreman." Thisis pure semantics.InMarch or April Respondent made Joe Ventimigliathe "Plant Superintendent" under Plant Manager Froney-berger who with Ventimiglia set the plant production sched-ule daily in order to best take care of Respondent's orders.Ventimiglia then posted the list of machines and operatorson a board. He spent most of his time in the office.The man on the production floor during the day workinghours was John Vickers He saw to it that the operatorswere working on the right machines and the right orders.Vickers reported directly to Ventimiglia. Admittedly Vickerswas the conduit for Ventimiglia's orders. He took careof matters on the production floor. He corrected timecards.If employees needed help, they went to Vickers. Exceptfor relieving operators for their lunchbreak, Vickers didlittle, if any,manual labor. He reported poor productiontoVentimiglia.He could and did shift operators fromone machine to another.Although allegedly having noauthority to hire or fire, Vickers discharged one employeefor poor production, although at the hearing Vickers main-tained that in this instance he acted solely as a conduitfor Ventimiglia. However, Vickers had reported the opera-tor's poor production to Ventimiglia prior to the discharge.Vickers also discharged another employee and on thatoccasion claimed public credit for the action. He had author-ity to scrap poor production of operators on his owninitiative.He also had authority to allow employees totake Respondent's products from the plant.Respondent listed both John Vickers and Gerald Spring-meyer,the leadman over four employees on the eveningshift,as employees eligible to vote in the Board election.Springmeyer was permitted to vote without objection, butVickers' vote was challenged by the Union.Respondent contends that as Spnngmeyer,leadman onthe evening shift over four employees, voted without chal-lenge in the May 16 election, Vickers should have beenallowed to vote because the jobs of the two are or havebeen interchangeable. It is true that on occasion, particularlyabout the time of the election, Springmeyer and Vickershave interchanged their day and night shifts for periodsof time.These interchanges seem to have taken place aroundthe time of the election when it seems that Respondentintroduced some temporary changes in Vickers' work for 28DECISIONSOF NATIONALLABOR RELATIONS BOARDthe apparent purpose of showing him to be an ordinaryemployee.There are important points of difference in the dutiesbetween these two individuals. Vickers has authority toexcuse employees from the plant, to change their timecards,to scrap employees' production on his own say so, and,in at least two instances, to discharge employees. Springmey-er has none of this authority. Vickers is paid $3.82 perhour whereas Springmeyer receives $3 10. It is expectedthat the orders given by Vickers will be obeyed withoutquestion by both management and the employees. Vickersdoes little, if any, manual work whereas Springmeyer doesa great deal. Vickers has discharged two employees whereasSpringmeyer has not and, indeed, has only the authorityto file written evening reports about events in the plant.Vickers has discretion as to whether or not an employeemay be excused from work whereas Springmeyer has onlyauthority to excuse a man when he asks to leave theplant.Springmeyer has no discretion in that regard. Itis quite obvious that Vickers has a great deal more authorityover the employees than Springmeyer, He is also overa much larger staff than Springmeyer's four fellow employ-ees.Ihave no hestitation in finding that Vickers, at least,isa supervisor within themeaningof the Act and, assuch, his ballot was properly challenged.2.Mitzi CarterMitzi Carter was first employed by Respondent in 1967as an operator but voluntarily left Respondent's employin the summer of 1968 for a vacation which she subsequentlychanged to a permanent change of residence in the Stateof Texas. She subsequently returned to St. Louis aroundJanuary 1969 and unsuccessfully requested employmentfrom Respondent. However in February 1969, Ventimigliasent for Carter to return to work. She returned to workas a new employee but was never covered by Respondent'sBlue Cross-Blue Shield insurance. On March 12 Carterwas laid off by Ventimiglia for "lack of work," whenemployee Faulkerson returned from maternity leave.Although Carter has not worked for Respondent sincethen, she was subsequently given several unemploymentcompensation forms by Respondent when she reported toRespondent that she was having difficulty in getting herunemployment compensation from the commission. On thisslim reed General Counsel bases his contention that Carterhad an "expectancy" of reemployment with Respondent.That is such a slender reed that I have no hestitationin finding that Carter's employment ended long beforethe election eligibility date and even long before therewas any union activity in the plant. The challenge toCarter's ballot was therefore also proper. Also as Carter'semployment ceased before the eligibility date, her signedauthorization cannot be counted.Consequently, I must find that the election results, ifthe objections to the election are not upheld, ended ina tie vote and, therefore, the Union was not entitled tocertification as a result of the election.The elimination of Carter's signed authorization cardleaves the Union with 23 employees having signed authonza-tion cards in the unit of approximately 40 employeesAs the Union thus would have a majority even with theinclusion of four part-time employees in the appropriateunit as requested by Respondent,I see no reason in extendingthisDecision by a discussion as to whether their inclusionis proper or not.Respondent also objected to certain executed cards onthe ground thatsomeof the employees who executed suchcards had been misled into believing that these cards wereto be used either toget a meetingwith the Union orto secure a Board election. I was far from impressed withthe evidence Respondent adduced on these points.In viewof my ultimate decision in this case, I believe that a discus-sion of this evidence and the legal points raised therebywould serve only to unnecessarily lengthen this Decision.C Interference, Restraint, and Coercion; Objections to theElectionFrom the date of Respondent's refusal of recognitionand the Union's filing of its petition for certification tothe date of the election on May 16 Respondent's supervisoryand managerial staff engaged in numerous conversationsabout the Union and the election with various and sundryrank-and-file employees Statements made by Respondentofficials during these conversations form the basis for boththe Union's objections to the election and the allegationsof interference, restraint, and coercion alleged in the com-plaint. Thus it becomes necessary to consider these numerousstatements.Vice President Rush,PlantManager Froneyberger, andPlant Superintendent Joe Ventimiglia all had a numberof conversations with employee Herman McFadden. Duringhis several conversations with McFadden, Rush told himto vote "the way [he] felt" but that "the company neededmore time," "that he would need time to improve things,"that "they needed this vote of confidence," and then addedthat"itwas possible that if the union came in that [Rush]had known places, due to high demands, that the unionran the company out of business."During several conversations with McFadden, Froneyber-ger inquired, "if I could tell them where had the companygone wrong down through the employees that they wanteda union,"and that"the company needed a vote of confidenceand they only needed a year. If they had a year to dothings, to improve things."During a number of conversations Ventimiglia toldMcFadden that "the company needed more time,in general,they needed a vote of confidence, they would improvethings, in otherwords, they had been working on aplan and it took some time to create this thing and theyhad just got it together previous,Iguess,to the uniondeal that came in. . . . They would have to table thatbecause there was nothing they could do with it becausethey couldn't offer nobody anything [due to the election]."`Ventimiglia added that "there would be no more favorsto any individuals and that there were seniority rights,'This part of this conversation was not denied by Ventimiglia SINCLAIR & RUSH, INCof course, that the older people would move to different-to higher positions."Employee Ray Hunt described his several conversationswith Ventimiglia as follows:A. Well, my best knowledge, Joe [Ventimiglia] askedme if I had ever been in an election before, I toldhim yes. He asked me what happened, I said, "Theunion " He asked me if I had any gripes or complaints,and I said, "No " He said he thought that the companycould help me and the employees now that he hada better position.... He told this was dust a MickeyMouse operation, that the plant wasn't big enoughto have a union.On the morning of the election John Vickers, heretoforefound to be a supervisor, asked how Hunt felt about theelection and then said, "I know there was a meeting lastnight with the union," that Vickers' vote was going tobe challenged and that "The company knew who wasat the meeting."Employee Fred Quitmeyer had several discussions withVentimiglia during which "several times Joe would askfor us to give the company a year to rearrange itselfand try to make things better for the employees, afterthis instead of saying a year, he [Ventimiglia] would sayall we need is 3 months."After one such conversation Quitmeyer found that Presi-dent Sinclair was working during Quitmeyer's evening shiftand so "I asked him [Sinclair] what-where the companystood and what they meant by giving him three monthsto straighten theirselves [sic] out. He said, there is nothingIcan tell you definitely, except I have things on mydesk I want to bring out but I can't, because the unionhas got my hands tied. He said, could you tell this tothe people and maybe they would understand, and hesaid, I can't, the union has my hands tied."5On another occasion Quitmeyer was talking to ForemanVickers when Vickers "said if the union does come in,itwould probably put such an economic strain on thecompany that the company would have to pull up rootsand move to Florida."One evening during this time Quitmeyer asked Vickerswhere employee Frank Huskey was. Vickers answered, "Idon't know where he is, but last night he was at a unionmeeting."During this period Ventimiglia used to discuss the situa-tion several times a week with Jerry Springmeyer, admittedlya leadman but placed by Respondent on the list of thoseeligible to vote in the election. According to Springmeyer,Ventimiglia "started talking to me, after the representativewas coming down and we had the meeting with the unionand he knew what was going on and he asked me what-he said, `What was the main gripe of the'-what I thoughtwas the main gripe with the guys, and I talked to himand I told him I thought it was wages and that andbeing-seniority being placed on different jobs and a lot'Sinclair recalled Quitmeyer's inquiry but testified that his own answerreferred only to the 1-year delay between elections,which amountedalmost to anon sequitursin the light of the question asked. I creditQuitmeyer especially as Ventimiglia did not deny his similar conversationabout the "plan" with McFadden29of guys didn't like where they were working and beingchanged around so much. But I told him I thought itwas mostly wages." During these discussions Ventimigliaalso told Springmeyer that "Prior to this getting the unionin they had planned to work with the individuals moreand have better benefits and better pay rates and things.He [Ventimiglia] said since he had been promoted to superin-tendent he had more of a free hand to work with theindividualsNo, he said they would work it out Theywanted to possibly have three months and if they couldn'twork out a solution with the employees within three monthsthat we could bring in any union we wanted to withoutany objection." Ventimiglia added that Respondent coulddo nothing about improvements before the election because"their hands were tied because of the union, they justcouldn't do anything " He also added, "If the union wouldget in there and if we go on strike the company possiblywould fold up. He said they don't know if they couldafford a strike, they couldn't charge their price demandsto the prices they had to pay to the union scale andto the operators If they would strike each time they wanteda raisethey probably couldn't afford to strike, they couldn'traise the price of their products." In addition Ventimiglia"would ask if I [Spnngmeyer] would talk to them [theemployees] and see how they feel and what their outlookwas "About a week or so before the election Ventimiglia askedemployee Orville Ramsey how Ramsey thought the electionwould come out and inquired of Ramsey, "would youmind feeling the women employees out" about their reactionto the electionRamsey agreed to do so, discussed theUnion with two women employees, and then reported backto Ventimiglia that the women were mostly interested inthe good pension plan which the Union would have.'Ventimiglia inquired of employee Quitmeyer as to howQuitmeyer thought employee Frank Huskey might feel abouttheUnion.Quitmeyeransweredthat he did not knowas Huskey "never expressed his feelings."In addition there were numerous other inquiries of variousemployees by Respondent's officials as to how the employeeor fellow employees felt about the election and how theythought that it would come out. As these may well havebeen just ordinary passing-the-time-of-day conversationswithout intent to coerce, or, if not, are at least redundant,I make no finding in regard to them.On the other hand, there can be no doubt but thatin the above-found conversations Respondent officials weredeliberately intending to create the impression that, inthe event that the employees voted down union representa-tion at the election,Respondent had unspecified plans fromwhich the employees would gain unnamed benefits in "3months" or "a year";' that Respondent had plans to work"personally" with the employees but would not be ableto carry such plans into effect if the Union won the election;thatRespondent had union activities under surveillance;that employees should, and did, "feel out" and reportthe union sympathies of fellow employees; and that there'This testimony was uncontroverted'One employee even was commissioned to pass this informationregardingbenefitson to the other Respondent employees 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere even threats that the plant would be forced to closedown or to move in the event that the Union won theelection. These are such well-recognized instances of illegalinterference, restraint, and coercion in violation of Section8(a)(1) of the Act as not to require any citation of authority.The campaign was so widespread as to prove it to havebeen intentionally planned and carried out and did notconsist of merely inadvertent statements.Respondent's widespread campaign of oral interference,restraint, and coercion in violation of Section 8(a)(1) occur-ring between the filing of the petition for certificationand the casting of ballots is sufficient to have interferedwith the laboratory conditions the Board requires at electiontime in order to make sure that the employees are freeto express their untrammeled desires at the ballot box.Accordingly, I will set aside the election of May 16, 1969,because of Respondent's having disturbed the necessarylaboratory conditions by these violations.General Counsel and the Charging Party contend thaton the authority of theGissellcase' the effect of theabove-found violations upon the employees make the holdingof a second election impossible and, therefore, that Respond-ent should be ordered to bargain with the Union on thebasis of the card majority shown by the Union. I cannotagree.While widespread, the coercion here was all verbalwith some of it verging on the implied or the relativelyinnocuous In my opinion, in the circumstances of thiscase the violations here would not make the holding ofa fair second election impossible. I therefore will recommendthe holding of a second election among Respondent'semployees at a time when the Regional Director determinesthat the effects of the Respondent's violations have beendissipated.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with Respondent's opera-tions described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flowof commerce.V. THE REMEDYHaving found that Respondent violated Section 8(a)(1)of the Act, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.Ihave also found that Respondent, by the commissionof the unfair labor practices proscribed by the Act, therebyengaged in objectionable conduct which interfered withthe election held on May 16, 1969. I shall therefore recom-mend that said election be set aside and another be conductedat such time as may be appropriate.'N.L.R.B v Gissell PackingCo, 395 U S 575Upon the basis of the foregoing findings of fact andconclusions, and upon the entire record in this proceeding,Imake the following:CONCLUSION OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By interfering with, restraining, and coercing employeesin the exercise of rights guaranteed in Section 7 of theAct, Respondent has engaged in and is engaging in unfairlabor practices within the purview of Section 8(a)(1) ofthe Act.4.By the aforesaid unfair labor practices, Respondenthas interfered with and illegally affected the results ofthe Board election held on May 16, 1969.5.The aforesaid conduct constitutes conduct affectingcommerce within the meaning of Section 2(6) and (7)of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact, conclusionsof law, and the entire record in the case, and pursuantto Section 10(c) of the National Labor Relations Act,as amended, I recommend that Respondent, Sinclair &Rush, Inc., St. Louis, Missouri, its officers, agents, succes-sors,and assigns, shall:1.Cease and desist from:(a) Interrogatingits employees concerning their own andtheir fellow employees'unionsympathies and activities.(b) Threatening to close or move the plant in the eventits employees choose to have union representation for collec-tive bargaining.(c)Keeping the union activities of its employees undersurveillanceand importuning employees to do the sameon itsbehalf.(d)Promising its employees additional economic andother benefits if they reject union representation in collectivebargaining.(e) In anylike or related manner interfering with, restrain-ing,or coercing its employees in the exercise of theirright to self-organization, to form labor organizations, toloin or assist the Union or any other labor organization,to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for thepurpose of collectivebargainingor other mutual aid orprotection, or to refrain from any or all such activities.2.Take the following affirmative action which I findis necessary to effectuate the policies of the Act:(a)Post at its plant in St. Louis, Missouri, copies ofthe attached notice marked "Appendix.' Copies of saidIn the event no exceptions are filed as provided Section 102 46of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions,recommendations,and Recommended Orderherein shall,as provided in section102 48 ofthe Rules and Regulations,be adoptedby theBoard and become itsfindings, conclusions, andorder, andall objectionsthereto shall be deemed waived for all purposes(cont'd) SINCLAIR & RUSH, INCnotice, on forms provided by the Regional Director forRegion 14, after being duly signed by Respondent's repre-sentative, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(b) Notify the Regional Director for Region 14, in writing,within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith.10IT IS FURTHER RECOMMENDED that the election conductedin the appropriate unit of Respondent's employees on May16, 1969, be set aside, and that another election be directedat an appropriate time.IT IS FURTHER RECOMMENDED that the complaint bedismissedinsofar as it alleges violations of the Act notspecifically found herein."In the event that the Board's Order is enforced by a Judgment ofaUnited States Court of Appeals, the words in the notice reading"Posted by Order of the National LaborRelationsBoard" shall bechanged toread"Posted Pursuant to a Judgment of the United StatesCourt of Appeals Enforcing an Order of the National LaborRelationsBoard "10In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify said RegionalDirector, in writing, within 10 days from the date of this Order, whatstepsRespondent has taken to comply herewith "itThis specifically includes theallegation as to wage increasesallegedlygranted by Respondent between April 11 and May 16 for the purposeof influencing the employees in theBoard electionIn his brief GeneralCounsel appearsto have ineffectwithdrawn this allegation-even asthe evidence requiredAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTinterrogate our employees concerningtheir sympathies and activities on behalf of Teamsters,31LocalUnion No. 688, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, or any other labor organiza-tion,in a mannerconstituting interference, restraint,or coercion within themeaningof Section 8(a)(1) ofthe National Labor Relations Act, as amended.WE WILL NOT keep the union activities of ouremployees under surveillance.WE WILL NOT imply to our employees that theirunion activitiesare undersurveillance nor will werequest any employee to keep such union activitiesunder surveillance or report back on them to us.WE WILL NOT threaten to close down the plantor to move the plant in the event that our employeeschoose to have union representation in collective bar-gaining.WE WILL NOT promise or imply to our employeesthat they will receive benefits, economic or otherwise,in the event that they repudiate union representationin collective bargaining.SINCLAIR & RUSH, INC.(Employer)DatedBy(Representative)(Title)Thisisanofficialnotice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withitsprovisions may be directed to the Board's Office, 1040Boatmen's Bank Building,314 North Broadway, St. Louis,Missouri 63102, Telephone 314-622-4167.